Case 2:18-cv-01582-CKJ Document 40-17 Filed 11/27/19 Page 1 of 4




           EXHIBIT Q
             Case 2:18-cv-01582-CKJ Document 40-17 Filed 11/27/19 Page 2 of 4




From:               Jennifer J. Petritz
Date:               July 18, 2017 4:16:05 PM ( -07)
To:                 Marthilde Brzycki
Cc:                 Efrain Velasco;Union - Noal Alsharbini
Subject:            Complaint Response


Attachments:


Hi Marthilde,

I followed up on your concerns about your part time schedule and I have determined that the schedule that
was created was fair and reasonable. Management utilized the following criteria to determine the schedule:
      •    Identified patient care appointments as the most important work that needed to be done in the 20
          hours that you were released.
      •    6 patients were scheduled on July ih and July 11th while you were away. These patients were going
          to be seen by another ARNP in your absence. It made good operational sense to have you see the
          patients that were already booked with an ARNP.
      •    Historical data was reviewed in regards to patient schedule patterns to determine appropriateness
      •   The schedule was reviewed and approved by two providers, Dr. Tirschwell and Kelly Paananen, ARNP

The schedule was sent to you prior to your return from leave of absence and you are correct that the work
assignment was not negotiable but your manager notified you that if you ran into challenges in meeting the
expectations that she would be happy to engage in problem solving discussions with you to review workflow,
priorities and strategies.


You were scheduled 5 hours on July 11th so a lunch break was not included in your schedule. If you worked
extra hours on that day please work with your Manager to ensure you are paid for any missed meal and/or
break periods.

Let me know if you have additional questions.

Jennifer Petritz, SHRM-CP, PHR
Director, Medical Centers Human Resources
Harborview Medical Center
University of Washington Medical Center
Box 356054
(206) 598-6721
jennyp@uw.edu




-----Original Message-----
From: Jennifer J. Petritz
Sent: Wednesday, July 12, 2017 3:23 PM
To: Marthilde Brzycki <mjeanty@uw.edu>
Cc: Efrain Velasco <efrainv@seiu1199nw.org>; Union- Noal Alsharbini <noala@seiu1199nw.org>
Subject: RE: Need to file a complaint




                                                                                                               UWMB010956
           Case 2:18-cv-01582-CKJ Document 40-17 Filed 11/27/19 Page 3 of 4



Thank you for the additional information, I will look into your concerns and get back to you.

Jennifer Petritz, SHRM-CP, PHR
Director
Medical Centers Human Resources
Box 356054
(206) 598-6721
jennyp@uw.edu



-----Original Message-----
From: Marthilde Brzycki [mailto:mjeanty@uw.edu]
Sent: Wednesday, July 12, 2017 2:43 PM
To: Jennifer J. Petritz <jennyp@uw.edu>
Cc: Efrain Velasco <efrainv@seiu1199nw.org>; Union- Noal Alsharbini <noala@seiu1199nw.org>
Subject: Re: Need to file a complaint

My workflow is usually 4-5 patients on Tuesdays when I was full time from from 12-430. And patients on
Friday.

Now I'm part-time due to medical issues, the program manager insisted on me seeing 6 patients on Tuesdays
within the same time frame without prep time for the visit; And patients on Fridays.
I explained that this would be overwhelming on a part-time schedule and would be a longer unusual clinic day
and by law I need time for breaks, she told me that I was not up for negotiations.

Marthilde Brzycki, ARNP

>On Jul12, 2017, at 1:39PM, Jennifer J. Petritz <jennyp@uw.edu> wrote:
>
> Hi Marthilde,
>
> I am happy to look in to your concerns. Can you help me better understand the exact changes that
occurred with your schedule? You can provide this information via email or feel free to give me a call today at
744-9223 or tomorrow at 598-6721.
>
>Jennifer Petritz, SHRM-CP, PHR
>Director
> Medical Centers Human Resources
>Box 356054
> (206) 598-6721
> jennyp@uw.edu
>
> -----Original Message-----
> From: Marthilde Brzycki [mailto:mjeanty@uw.edu]
>Sent: Wednesday, July 12, 2017 6:09AM
>To: Jennifer J. Petritz <jennyp@uw.edu>
> Cc: Efrain Velasco <efrainv@seiu1199nw.org>; Union- Noal Alsharbini <noala@seiu1199nw.org>
>Subject: Need to file a complaint
>




                                                                                                            UWMB010957
           Case 2:18-cv-01582-CKJ Document 40-17 Filed 11/27/19 Page 4 of 4



> I would like to report the program manager in my office. She changed my patient schedule without
consulting me, causing me to work until 7 pm last night in a he stroke clinic, with no lunch or breaks on
Tuesday, July 11, 2017. I have been struggling with her changing my schedule, though as a Nurse Practitioner
I am independent, my senior Kelly has allowed Tricia Roland to manipulate my schedule.
> I am currently working part time due to the hostile work environment caused by the program manager. She
is permitted by management to make changes to the schedule, though she has no experience as a practioner
or in seeing stroke patients. This is an ongoing issue, but overfilling my schedule in this manner, my license,
patient safety, and my health are all put in jeopardy. My greatest concern is for patient care, not
understanding the true workflow causes her to insert patients into the schedule and cause challenges with
seeing each patient, eliminates the opportunity to properly prepare properly for each patient, and due to the
schedule set for me makes it impossible to properly complete patient notes in a timely manner.
>My current work week has been mandated by my PCP to be 20 hours, I am currently at 12.5 with work
scheduled Wednesday and patient load and stroke conference Friday. I believe this lack of concern for my
schedule as a practioner and a person justifies action against the program manager.
>
>Thank you,
>
> Marthilde Brzycki, ARNP-C
> UWMC comprehensive stroke center at Harborview medical center
> 3CT79
> 206-744-2632
> 206-744-3975- front desk




                                                                                                            UWMB010958
